PER CURIAM.
James Douglas (defendant) appeals the trial court’s order denying his petition for writ of habeas corpus. In the petition, the defendant contended that the cancellation of his control release credits by the Department of Corrections was an ex post facto application of law. We affirm. To be an ex post facto application, the law must apply to events occurring before its enactment. See Weaver v. Graham, 450 U.S. 24, 28-30, 101 S.Ct. 960, 963-65, 67 L.Ed.2d 17 (1981). In this case, at the time he committed his crime and was sentenced as an habitual offender, the defendant was not entitled to control release credits. See § 947.146(4)(e), Fla. Stat. (1989). Thus, the cancellation of control release credits pursuant to section 947.146(3)(g), Florida Statutes (1995), was not an ex post facto application of law.
AFFIRMED.
COBB, W. SHARP and ANTOON, JJ„ concur.